DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 12/2/2021. The amendments filed on 12/2/2021 have been entered. Accordingly, claims 1-7 and 9-16 remain pending. Claims 1-6 and 11-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claim 8 is cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  It is noted that the present disclosure states “The output of the filtering stage 810 is then sent to the piezoelectric actuators 802 via the multi-element shielded cable coming from the faraday cage 602 patch panel 604” in reference to fig. 8. However, fig. 8 show 802 being “command input” and reference numeral 812 being “piezo actuator”. If those piezo actuators 812 are in fact the actuators, how they are coupled to the manipulator must be shown.
No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appenrodt et al (US 20090264899, published on 2009-10-22 and .
Regarding the claim 7, Appenrodt teaches a modular system for image guided robotic assisted medical procedure (see fig. 1-16; “As illustrated in FIGS. 1-15, the drive system 12 can be used to guide one or more exemplary instruments 14, such as one or more electrodes, into the brain 98.” [0095]; “tracking system 54 can continuously recompute the relative position of the DRF 64 and the instrument 14 during localization and relate this spatial information to patient registration data to enable image guidance of the instrument 40 within and/or relative to the patient 16.” [0049]), the system comprising: 
a manipulator for performing a deep brain stimulation procedure (“instruments 14 can be advanced by the drive system 12 into the anatomy, including those examples discussed herein, such as … DBS probes, macroelectrode stimulators, or other appropriate instruments” [0054]); 
at least one actuator module coupled to said manipulator (“The drive system 12 [of instruments 14] can include a driven or control portion 100, a connector rod or support portion 102, a drive portion 104 and a guide system 106” [0054]); 
a controller connected to said at least one actuator module for providing siqnals to said at least one actuator model in order to move said manipulator in at least one deqree of freedom for creatinq controlled motion thereof, said controller also capable of 
an imaging device such as MRI system, enabling visualization of a tissue at said deep brain stimulation procedure (“navigation system 10 that can include the imaging device 18… any appropriate imaging system, navigation system, patient specific data, and non-patient specific data can be used…intraoperative imaging system can include an MRI imaging system” [0031]; “an imaging device controller 30, to identify whether or not the imaging device 18 is actively imaging” [0033]; also see [0034]-[0039]); and 
a computer connected to said imaging device and said controller, wherein the computer collects and processes images from said imaging device and instructs said controller to direct said manipulator (“the x-ray source 20 generates the x-rays that propagate to the x-ray receiving section 22, the radiation sensors 26 can sense the presence of radiation, which is forwarded to an imaging device controller 30, to identify whether or not the imaging device 18 is actively imaging” [0040]; also see [0041]-[0053]); 
images from atlas models can be used to produce patient images” [0031]; “imaging device 18 … other alternative 2D, 3D or 4D imaging modality may also be used. For example, any 2D, 3D or 4D imaging device, such as … magnetic resonance imaging (MRI), … MRI may also be used to acquire 2D, 3D or 4D pre- or post-operative and/or real-time images or patient image data 36 of the patient 16” [0035]).

Appenrodt does not teach wherein the computer instructs said controller to direct said manipulator via said signals to said at least one actuator module to move said manipulator based upon said images collected by said computer from said imaging device.
However, in the same field of endeavor, Ozcan teaches graphical user interface for an MR compatible robotic device has the capability of displaying oblique MR slices in 2D and a 3D virtual environment along with the representation of the robotic arm in order to swiftly complete the intervention (abst). The patient is placed in the scanner along with the robot and the slices of interest are imaged using the scanner. The raw data are transferred to the operator's computer (Fig. 5) including the coordinates of the slices and the fast Fourier transform is computed to obtain the images. The images are 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with wherein the computer instructs said controller to direct said manipulator via said signals to said at least one actuator module to move said manipulator based upon said images collected by said computer from said imaging device as taught by Ozcan because it provided  advantages of saving time and effort and it is safer for the medical staff and is more comfortable for the patient (See abst of Ozcan).
real-time images or patient image data 36 of the patient 16. For example, an intra-operative MRI system, may be used such as the PoleStar® MRI system” [0035]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appenrodt in view of Ozcan as applied to claim 7 above and further in view of Mozer et al (Robotic Image-Guided Needle Interventions of the Prostate, [Rev Urol. 2009;11(1):7-15]).
Regarding the claim 10, Appenrodt in view of Greer teaches all the limitations of claims as noted above including real-time MRI images being acquired intraoperatively see Appenrodt [0035] which indicates the minimal degradation of MRI image. Similarly, Green also indicates the minimal degradation of MRI image see [0059].
Despite the teachings noted above, Appenrodt in view of Greer does not specifically note MRI compatible manipulator or as appeared to be intended to claim limitation of “manipulator is designed to operate with a minimal degradation of MRI image quality”.
However, in the same field of endeavor, Mozer teaches Image-guided robots have stringent requirements for MRI imager compatibility. A robot’s compatibility with a medical imager refers to the capability of the robot to safely operate within the confined space of the imager while performing its clinical function, without interfering with the functionality of the imager (pg. 9 most right col. last par.). The MrBot robot was 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with manipulator is designed to operate with a minimal degradation of MRI image quality as taught by Mozer because it helps to establish a digital platform for integrating medical imaging data (conclusion of Mozer).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.